Citation Nr: 1230096	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  09-07 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent disabling for right knee severe degenerative joint disease with scar, previously evaluated as residual injury, postoperative, with arthritis (a right knee disability).

2.  Entitlement to an evaluation in excess of 10 percent disabling for left knee arthritis (a left knee disability).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In March 2012, the Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  

The issues of entitlement to an evaluation in excess of 10 percent disabling for a left knee disability and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

During the period on appeal, the overall evidence of record indicated that the Veteran's right knee disability has not caused extension limited to 20 degrees or greater, or flexion limited to 15 degrees or less; he does not suffer from subluxation, ankylosis of the right knee, instability, or non-union of the tibia and fibula with loose motion requiring a brace.


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 20 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.102, 4.1, 4.2, 4.7, 4.10, 4.30, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5003, 5010 5256, 5257, 5261, 5262, 5263 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations concerning VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505, 509 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased evaluation claims.

Service connection was established for a right knee disability in a November 1968 rating decision.  When the Veteran filed his current claim in January 2008, a 20 percent evaluation was in place and this disability rating is currently on appeal.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology, and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, painful movement, swelling, deformity, or disuse atrophy.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

38 C.F.R. § 4.14 states that evaluation of the same manifestations of a disability under different diagnoses, a process called "pyramiding", is to be avoided.  However, the Court has held that held that in cases where the record reflects that the appellant has multiple problems due to a service-connected disability, it is possible for an appellant to have "separate and distinct manifestations", permitting separate ratings.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The critical element is that none of the symptomatology for any of the conditions is duplicative or overlapping with the symptomatology of the other conditions.  Id. 

Additionally, limitation of motion and instability of the knee are two separate disabilities.  As such, a veteran can be rated separately under limitation of motion of the knee and instability.  See VAOGCPREC 23-97 (July 1, 1997) (when a claimant has arthritis and is rated under instability of the knee, those two disabilities may be rated separately under 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003 or 5010 and Diagnostic Code 5257); see also VAOPGCPREC 9-98 (August 14, 1998).

In this case, the RO has evaluated the Veteran's right knee disability as 20 percent disabling under 38 C.F.R. §§ 4.71a, Diagnostic Code 5257.  In this regard, the Veteran has also been diagnosed with arthritis of the right knee and may be evaluated under Diagnostic Code 5010.

According to 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis, due to trauma, substantiated by X-ray findings should be rated as limitation of motion of affected part, as arthritis, degenerative.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2011).

38 C.F.R. § 4.71a, Diagnostic Code 5003, arthritis, degenerative (hypertrophic or osteoarthritis) is rated as follows:

Degenerative arthritis established by X- ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, rate as below:

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.........................................20

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups..........................10

Note (1): The 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion. Note (2): The 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under diagnostic code 5013 to 5024, inclusive.

38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5256 provides for a 30 percent evaluation for ankylosis of the knee in a favorable angle in full extension, or in slight flexion between zero degrees and 10 degrees; a 40 percent evaluation for in flexion between 10 degrees and 20 degrees; a 50 percent evaluation for in flexion between 20 degrees and 45 degrees; and a 60 percent evaluation for if extremely unfavorable ankylosis at an angle of 45 degrees or more.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5260, limitation of flexion of the knee warrants a 30 percent evaluation where flexion is limited to 15 degrees; a 20 percent evaluation where flexion is limited to 30 degrees; a 10 percent evaluation where flexion is limited to 45 degrees; and a 0 percent evaluation where flexion is limited to 60 degrees.  Id. 

Under Diagnostic Code 5261, extension of the knee limited to 5 degrees warrants a non-compensable rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  Id.

Parenthetically, normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.

Under Diagnostic Code 5262, non-union of the tibia and fibula with loose motion, requiring a brace, is rated at 40 percent disabling.  38 C.F.R. § 4.71a.  Mal-union of these bones, with marked knee or ankle disability, is rated at 30 percent disabling.  Id.  With moderate knee or ankle disability, a 20 percent rating is assigned, and, with slight knee or ankle disability, a 10 percent rating is assigned.  Id.

Diagnostic Code 5263 addresses genu recurvatum.  Id.

Additionally, when there is impairment of the knee, including recurrent subluxation or lateral instability, Diagnostic Code 5257 provides for a 10 percent evaluation where the recurrent subluxation or lateral instability is "slight," a 20 percent evaluation where the subluxation or lateral instability is "moderate," and a 30 percent evaluation where the subluxation or lateral instability is "severe."  Id.

In this regard, the words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011).

The most probative evidence of record are two QTC examinations.  In August 2008, the Veteran was afforded a QTC examination of his right knee.  At that time, the Veteran reported having weakness, stiffness, swelling, giving way, and a lack of endurance.  He did not have heat, redness, locking, fatigability, or dislocation.  He complained of an aching pain.  

Upon physical examination, the examiner noted effusion, tenderness, guarding of movement, and crepitus.  There were no signs of edema, weakness, redness, heat, subluxation, genu recurvatum, or locking pain.  Range of motion in the right knee was measured at 90 degrees of flexion and full extension at zero degrees.  The anterior and posterior cruciate ligaments stability test of the right knee was within normal limits.  The medial and lateral meniscus test of the right knee was also within normal limits.  He was diagnosed with degenerative joint disease of the right knee.

The Veteran also underwent another QTC examination of his right knee in October 2011.  The results are largely identical to those of the August 2008 QTC examination.  At that time, the Veteran complained of stiffness, lack of endurance, fatigability, and pain.  He did not report experiencing weakness, swelling, heat, redness, giving way, locking, deformity, tenderness, drainage, effusion, subluxation, or dislocation.  He also reported having flare-ups but indicated that it resulted in limited walking.  

Upon physical examination, the examiner indicated tenderness of the right knee.  However, the right knee showed no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, drainage, or subluxation.  The right knee revealed crepitus but no genu recurvatum or locking pain.  Identical to the August 2008 QTC examination, range of motion in the right knee was measured at 90 degrees of flexion and full extension at zero degrees.  The anterior and posterior cruciate ligaments stability test of the right knee was within normal limits.  The medial and lateral collateral ligaments stability test and meniscus stability test of the right knee were also within normal limits.  He was diagnosed with severe degenerative joint disease of the right knee.

The Board has also considered application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, supra for the appeal period.  Although the August 2008 and October 2011 QTC examinations both contained reports that the Veteran experienced pain, such findings do not provide for a higher disability rating in this case.  The DeLuca factors go to additional loss of function caused by limitation of motion due to pain.  In both the August 2008 and October 2011 QTC examination reports, the examiners indicated that upon repetitive motion, which tested for increased pain, weakness, fatigability, incoordination, and change of range of motion, there was no additional limitation of motion.  In short, there is no additional loss of function caused by limitation of motion due to pain.  Therefore, application of 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not allow for an evaluation in excess of 20 percent disabling.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

As such, based on the evidence of record during this period on appeal, the Veteran's disability picture more closely approximates a 20 percent disability rating and an evaluation of 30 percent disabling is not warranted.  Indeed, the Veteran's right knee disability has not caused extension limited to 20 degrees or greater, or flexion limited to 15 degrees or less.  He does not suffer from subluxation, ankylosis of the right knee, instability, non-union of the tibia and fibula with loose motion requiring a brace, or genu recurvatum.

In an effort to afford the Veteran the highest possible disability rating for the period on appeal, the Board has evaluated his right knee disability under all other appropriate diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  However, throughout the appeal period and as stated above, the Veteran has never been diagnosed with or shown to have ankylosis, subluxation or lateral instability, impairment of the semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum (hyperextended knee) of the right knee.

Indeed, the Board acknowledges that the Veteran has repeatedly reported instability in his right knee, throughout the appeal period as well as during his March 2012 hearing before the undersigned.  However, as discussed above, upon objective examination of his right knee, both the August 2008 and October 2011 examiners indicated that there was no instability of the right knee.  As such, 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, and 5263 (2011) are not for application in this case.

To be clear, while the Veteran is currently rated under Diagnostic Code 5257 for moderate, recurrent subluxation or lateral instability of the right knee, the Board finds that the overall record provides evidence that the Veteran does not have instability or subluxation in his knee.  The statements of the Veteran regarding this issue are found to be outweighed by the objective evidence of record, including extensive evaluations and re-evaluations of the knee which, over time, consistently provide evidence against this claim directly refuting the Veteran's contentions.

While the Veteran may indeed be awarded separate evaluations for any arthritis and instability, VA's General Counsel has provided guidance concerning increased rating claims for knee disabilities.  See VAOPGCPREC 23-97 (1997); 62 Fed. Reg. 63,604 (1997).  In VAOPGCPREC 23-97, it was held that a Veteran who has arthritis and instability of the knee might be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating must be based upon additional disability.  When a knee disability is already rated under Diagnostic Code 5257, the Veteran must also have limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 in order to obtain a separate rating for arthritis.  Simply stated, a separate rating must be based upon additional disability.

Here, the Veteran does not have an additional disability.  Although he has some limitation of motion with arthritis, he does not have instability.  Even allowing the Veteran the benefit-of-the-doubt and rating him solely upon his arthritis in an effort to obtain the highest rating for his right knee disability, a rating in excess of 20 percent disabling under Diagnostic Code 5003 would not be warranted.  In fact, the maximum schedular rating under Diagnostic Code 5003 is 20 percent disabling.  Therefore, without instability, there can be no separate, or, for that matter, higher rating.

The Board has also considered a separate evaluation for the Veteran's right knee scar.  In this regard, scars are rated under 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, and 7804.

However, none of the rating criteria for scars would afford the Veteran an increased evaluation of his right knee disability as the October 2011 QTC examiner indicated that the scar measured 26 centimeters by 0.1 centimeters.  The scar was not painful upon examination and there was no skin breakdown.  The examiner characterized the right knee scar as superficial with no underlying tissue damage.  In addition, there was no inflammation, no edema, no keloid formation, no disfigurement, and the scar did not result in limitation of function of the right knee.  As such, no separate rating for a right knee scar is warranted.

A complete review of the Veteran's record, to include VA outpatient treatment reports both in the physical claims file and in Virtual VA and the QTC examinations, do not provide any additional evidence in favor of the Veteran's claims for a higher evaluation of his right knee disability during the appeal period and for reasons noted above, provides evidence against such a claim.  

Indeed, two VA treatment reports from September 2011 and October 2011 in the Veteran's Virtual VA file indicated treatment for a right knee disability.  However, they only provide evidence against the Veteran's claim as the October 2011 treatment report revealed unrestricted active flexion and extension with mild pain.

With respect to claims for an increased rating, the Board has also considered the Veteran's statements that his disability is worse than currently rated.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms, such as pain, because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of the disorder according to the appropriate diagnostic codes.

Such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the QTC examination reports) directly address the criteria under which this disability is evaluated.

In this regard, it is important for the Veteran to understand that without consideration of pain, the current evaluation could not be justified, let alone a higher evaluation.  Indeed, the August 2008 and October 2011 QTC examination reports all reflected measured ranges of extension, consistently at zero degrees, and flexion at 90 degrees (which would not even rise to the level of a 20 percent disability rating under Diagnostic Codes 5260 and 5261).  In addition, the examination reports As such, the evidence of record, as a whole, paints a disability picture that most approximates an evaluation no higher than 20 percent disabling.  Simply stated, not only do the medical evaluations not support a higher evaluation, they provide evidence against the current evaluation.  With consideration of the Veteran's complaints, one can justify the current evaluation, but no more.

Based on the above, the Board does not find evidence that the rating assigned for the Veteran's right knee disability should be increased for any other separate period based on the facts found during the entire appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period.  As such, the claim must be denied.  The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

Extraschedular

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2011).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  Further, the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court has also clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board has considered an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) and determined referral for extraschedular consideration is not warranted in this case.

Ratings have been assigned that contemplate the disability and symptomatology of each manifestation of the Veteran's right knee disability.  There are no manifestations of the Veteran's right knee disability that have not been contemplated by the rating schedule and adequate evaluations were assigned based on evidence showing the symptomatology and/or disability.

Indeed, there is no evidence of record indicating that, during the appeal period, the Veteran's right knee disability resulted in marked interference with his employment (i.e., beyond that already contemplated in the assigned evaluation) or in hospitalizations.  In this regard, the issue of entitlement to TDIU is addressed in the Remand section below.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  Therefore, no referral for extraschedular consideration is required and no further analysis is in order.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a statement of the case (SOC) or Supplemental Statement of the Case (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

An error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  As will be explained below, neither the Veteran nor his representative has alleged prejudicial error and none has otherwise been shown.

In March 2008, May 2008, and October 2008 notice letters, the RO advised the Veteran that he may submit evidence showing that his claimed service-connected PTSD had increased in severity and described the types of information and evidence that he should submit in support of his claims.  The RO also explained what evidence VA was responsible for obtaining or would assist in obtaining on the Veteran's behalf in support of his claims.  The RO further explained how VA determines the disability rating and the effective date, which satisfied Dingess notice requirements.  Moreover, although no longer required, the Veteran was provided with the schedular criteria under which his disability was rated in the October 2008 post-adjudicatory notice letter.

In addition, the Veteran and his representative were provided with copies of the above September 2008 rating decision on appeal, the January 2009 SOC, and the November 2011 SSOC, which include discussion of the facts of the claims, pertinent laws and regulations, notification of the bases for the decisions, and a summary of the evidence considered to reach the decisions.

Regarding VA's duty to assist in claims development, the RO afforded the Veteran with VA QTC examinations in August 2008 and October 2011, in connection with his claim.  The examination reports have been reviewed, and they cumulatively include all relevant findings necessary to evaluate the claims adjudicated herein.  Collectively, the reports are deemed adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Also, treatment records adequately identified as relevant to the Veteran's claims have been obtained, to the extent possible, or otherwise submitted and are associated with the claims file.  

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  Significantly, neither the Veteran nor his representative has made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.


ORDER

Entitlement to an evaluation in excess of 20 percent disabling for a right knee disability is denied.


REMAND

At the outset, the Board acknowledges the RO's development in this case.  Nonetheless, a review of the claims file indicates that additional action is needed.  Although the Board sincerely regrets the further delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.

During the March 2012 hearing before the undersigned, the Veteran, through his representative stated, "the examinations are becoming a little bit old.  We'd request a new examination for the left knee disability, as it has gotten significantly worse."  Hearing transcript at 12.

The record reflects that the Veteran's most recent VA examination of his left knee was in October 2011.  The fact that a VA examination is almost a year old is not a valid basis, unto itself, to provide the Veteran with another VA examination.  However, the Court of Appeals for Veterans Claims has held that when a Veteran alleges that his or her service-connected disability has worsened since he or she was previously examined, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

Given the foregoing, on Remand, the Veteran should be scheduled for a VA examination to determine the current nature and severity of his service-connected left knee disability.

The Court has held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, if the disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In Comer v. Peake, the Court of Appeals for the Federal Circuit held that VA must consider TDIU as part of the issue of a proper disability rating whenever there is "cogent evidence of unemployability, regardless of whether [the claimant] states specifically that he is seeking TDIU benefits."  552 F.3d 1362, 1366 (Fed.Cir.2009).  Reading Rice and Comer together, it is clear that VA is required to consider entitlement to a rating of TDIU as part of an initial claim for benefits when either the claimant specifically requests a TDIU rating or when the record contains evidence of unemployability.

Here, the record reflects evidence of unemployability, raising the issue of whether a grant of TDIU is warranted.  Indeed, during the March 2012 hearing, the Veteran indicated that he quit his job in 2010 due to his service-connected disabilities.  Hearing transcript at 11.  Accordingly, the Veteran should be provided with appropriate notice as to how to substantiate a claim for TDIU.

It would be fundamentally unfair to the Veteran to decide a claim which has not been developed and adjudicated by the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In order to comply with precedential Court opinion, this issue, therefore, is remanded for further development.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding the claim of entitlement to TDIU.

2. Schedule the Veteran for an appropriate VA examination to ascertain the current severity and manifestations of his left knee disability under the applicable rating criteria.  Conduct all testing and evaluation needed to make this determination.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

The claims file must be made available to the examiner for a review of the Veteran's pertinent medical history.  The examiner should be provided a full copy of this Remand, and he or she must indicate that he or she has reviewed the claims file.

In addition, the examination report should include the factors addressed in DeLuca v. Brown, 8 Vet. App. (1995) and the examiner must adequately address the presence or absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and express this in terms of additional degrees of limitation of extension and flexion ranges of motion, if any.

A rationale of all opinions provided should be discussed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the examiner or record (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. Then, readjudicate the Veteran's claim with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this Remand.  A review of all relevant information submitted to the RO should also be completed.  

If the decision, with respect to the claim, remains adverse to the Veteran, he and his representative, if any, should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

4. After completion of any necessary notice, assistance, and other development which may be deemed necessary, including affording the Veteran an examination of his service-connected disabilities and their impact on his employability (if needed), the RO should adjudicate the Veteran's claim of entitlement to TDIU in a separate rating action.

All appropriate administrative and appellate procedures should be followed.  This issue of TDIU is not before the Board unless the Veteran appeals the rating action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


